Johnson, Judge.
The Superior Court of Fulton County granted summary judgment to Fulton County, Georgia, and Michael Lomax, Tom Lowe, Lee Roach, Michael Hightower, Gordon Joiner, Nancy Boxer, and Martin Luther King III, members of the Board of Commissioners of Fulton County, holding that this action, challenging the denial of a request for rezoning of a piece of real property, was time-barred. The Pruitts appeal.
The Georgia Supreme Court held in Trend Dev. Corp. v. Douglas County, 259 Ga. 425 (383 SE2d 123) (1989): “[A]ppeals in zoning cases will henceforth require an application. Where an appeal from a decision of a court reviewing a zoning decision involves a constitutional question, this Court has jurisdiction; where it does not involve a constitutional question, the Court of Appeals has jurisdiction. However, in neither case is the appeal direct because it is an appeal from the decision of a court reviewing a decision of an administrative agency within the meaning of OCGA § 5-6-35 (a) (1). . . . [W]e hold that all zoning cases appealed either to the Court of Appeals or the *874Supreme Court of Georgia must hereafter come by application as of . . . October 26, 1989.” Id. at 425-426 (1). No application having been filed, we are without jurisdiction to consider this case. Accordingly, the appeal must be dismissed.
Decided November 12, 1993.
Richard H. Johnston & Associates, Gregory M. Brown, for appellants.
Kilpatrick & Cody, Michael W. Tyler, Karlise Y. Grier, for appellees.

Appeal dismissed.


McMurray, P. J., and Blackburn, J., concur.